Citation Nr: 0636533	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  03-34 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
anxiety disorder associated with post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that granted service connection and 
assigned an initial 30 percent rating for anxiety disorder 
associated with PTSD, effective February 23, 2001.  

In March 2004, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In June 2005, the Board remanded the matter on appeal to the 
RO for further action.
Thereafter, in a June 2006 rating decision, the RO awarded a 
higher initial rating of 70 percent for the veteran's 
service-connected anxiety disorder associated with PTSD, 
effective February 23, 2001. 

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the issue on appeal in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126   
(1999).  Moreover, while the RO has assigned a higher initial 
rating of 70 percent during the pendency of this appeal, as a 
higher rating is available, and the veteran is presumed to 
seek the maximum available benefit, the claim for a higher 
rating remains viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Finally,  in February 2002 the veteran requested that his 
pending claim for service connection for hearing loss be 
delayed to expedite the processing of the claim currently on 
appeal.  Since that time, no further action has been taken on 
his claim for service connection for hearing loss.  Hence, 
that matter is referred to the RO for appropriate action.



FINDINGS OF FACT

Since February 3, 2001, the veteran's service-connected 
anxiety disorder associated with PTSD has been manifested, 
primarily, by difficulties falling asleep, poor anger 
control, depressed mood, anxiety, irritability, nightmares, 
hypervigilance, intrusive thoughts, poor concentration, and 
difficulty with work relationships.  The Board finds that 
these symptoms are reflective of occupational and social 
impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for anxiety disorder associated with post-traumatic stress 
disorder (PTSD) have not been met at any point since the 
February 23, 2001 effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The U. S. 
Court of Appeals for Veterans Claims (Court) held that 
content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

The Board finds that all notification and development action 
needed to render a fair decision on the claim for an initial 
rating in excess of 70 percent for PTSD has been 
accomplished.

In a June 2001 pre-rating notice letter the RO advised the 
veteran and his representative of VA's responsibilities to 
notify and assist the appellant in his claim, and what was 
required to prove a claim for service connection.  Following 
the June 2001 notice letter, the RO granted service 
connection for PTSD.  At that time, the RO assigned 
disability ratings and effective dates.  As set forth in 
Dingess, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated-it has been proven."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claim pertaining to PTSD has been granted, 
i.e., proven, and he was assigned an initial disability 
rating and an initial effective date, section 5103(a) notice 
is no longer applicable.  As a result, even if there was a 
notice error with respect to the duty to notify that occurred 
prior to the award of service connection and the assignment 
of a disability rating and an effective date, because the 
claim has already been proven and the purpose of section 
5103(a) has been satisfied, that error was nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claim for a higher rating by way 
of a statement of the case, a June 2005 notice letter, and a 
supplemental statement of the case.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The RO has obtained the veteran's VA medical 
records and has arranged for the veteran to undergo VA 
examinations in November 2001 and March 2006; reports of 
which are of record.  The veteran's Board hearing transcript 
is also of record.  Moreover, the veteran has been given the 
opportunity to submit evidence and argument to support his 
claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that that need to be obtained.  
The record also presents no basis for further developing the 
record to create any additional evidence in connection with 
the matter currently under consideration.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current 70 percent rating assigned following 
the initial grant of service connection.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in  
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. §  
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and  
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's  
ability to engage in ordinary activities, including   
employment.  38 C.F.R. § 4.10 (2006).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability  
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006). 

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2006).  
When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The veteran's PTSD has been rated as 70 percent disabling, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).   
However, the actual criteria for rating psychiatric 
disability other than eating disorders is set forth in a 
General Rating Formula . 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that, since the February 23, 
2001 effective date of the grant of service connection, the 
veteran's psychiatric disability is adequately compensated at 
the 70 percent level.

In making this determination, the Board has considered the 
following evidence:  

(1) VA outpatient records from July 1998 to February 2001, 
documenting symptoms of difficulty concentrating, 
frustration, irritability, angry outbursts, intrusive 
thoughts, flashbacks, depression, negative thinking, 
nightmares, he denied suicidal or homicidal ideations, at 
times it was noted that he was able to concentrate and do his 
work, and symptoms were noted to reappear if the veteran 
forgot to take his medication;

(2) VA mental disorders examination conducted in November 
2001, documenting symptoms of recurring nightmares, noise 
triggers that promote an intense startle response, avoidance 
symptoms, recurring memories of Vietnam, irritability, 
problems with sleep, problems with interpersonal 
relationships, and lack of better coping skills, presenting 
with appropriate dress, normal speech, depressed mood, no 
evidence of delusions or hallucinations, no suicidal or 
homicidal ideations with short and long term memory intact; 

(3) VA outpatient records from February 2001 to December 2003 
documenting symptoms of intrusive thoughts, periods of 
depression, sleep disturbance, anger, difficulty 
concentrating, irritability, with no suicidal or homicidal 
ideations and notations that the veteran attends church, 
fishes and keeps busy around his home; 

(4)  March 2004 hearing testimony in which the veteran stated 
he had difficulty getting along with people, remembering 
instructions, anger, he stated he was homicidal in that he 
just goes off and he can not control himself, he stated that 
he thought about suicide, but not a bunch and that he does 
not divulge this information to his treating psychologist 
because he does not want to be confined, his wife testified 
that the veteran went to church about once a month and that 
the veteran was undependable which was the reason he could 
not keep a job; 

(5) VA outpatient records from March 2004 to September 2005 
documenting symptoms of anxiety, difficulties sleeping and 
concentrating, depression, anger and rage, hypervigilance, 
one notation of fleeting suicidal thoughts with no intent, 
complaints of memory loss were noted as driven by anxiety, 
suspiciousness, social isolation, not completing tasks he 
starts at home, he was noted as alert and oriented; 

(6) VA PTSD examination conducted in March 2006, documenting 
symptoms of varied sleep patterns, his grooming was described 
as fair, affect was full, no delusional thinking, no auditory 
or visual hallucinations.  Brief cognitive testing died not 
reveal any gross errors in orientation or concentration.  No 
suicidal or homicidal ideation.  The veteran reported 
recurrent and intrusive distressing recollections, 
distressing dreams and intense psychological stress at 
exposure to any television show highlighting combat.  He 
described efforts to avoid thoughts, feelings, and 
conversations associated with his Vietnam War experience.  No 
inability to recall any important aspects of the trauma.  He 
manifests markedly diminished interests or participation in 
any work related activity and some social activities he once 
enjoyed (i.e. attending church).  There is no current 
manifestation of feeling detached or estranged from others.  
No restricted range of affect.  He had a very strong bond to 
his wife and enjoyed socialization of friends and 
acquaintances at local coffee shops.  Other symptoms 
including problems falling and staying asleep, irritability, 
difficulty concentrating, and hypervigilance.  The veteran 
described an almost phobic-like avoidance of work, fearing 
that he would fail and not be able to live up to expectation. 
The examiner opined that the veteran appeared to only be able 
to tolerate interactions and demands that are kept relatively 
low stress.  The diagnosis was PTSD, alcohol dependence in 
reported remission, cognitive disorder, not otherwise 
specified, with an assigned GAF of 45; and

(7) VA neuropsychological examination conducted in March 2006 
documented that the veteran presented with fair grooming and 
poor hygiene (i.e. dirty/long fingernails, body odor).  The 
veteran was able to perform most activities of daily living 
(i.e. bathing, toileting, transferring, eating, grooming) 
without difficulty.  The veteran's wife, however, described 
decreased motivation to maintain his hygiene. He was 
cooperative and behavior was appropriate.  He was fully alert 
and oriented in all spheres.  Speech was spontaneous, goal-
directed and normal in rate, rhythm and posody.  The veteran 
was able to participate meaningfully in conversation and 
follow instructions.  His thought process/content generally 
within normal limits without loosening of associations, 
flight of ideas or delusional/paranoid ideation.  Affect was 
bright and congruent with euthymic mood.  No suicidal or 
homicidal ideation and auditory and visual hallucinations 
were denied.  Judgment and insight were assessed as fair.  
The veteran's demonstrated cognitive deficits on testing were 
unclear as the examiner found that the veteran's efforts 
during testing were questionable.   The diagnosis was PTSD 
and a GAF of 50 was assigned.  

Collectively, the above cited medical evidence reflects that 
the veteran's service-connected PTSD has been manifested, 
primarily, by difficulties falling asleep, poor anger 
control, depressed mood, anxiety, irritability, nightmares, 
hypervigilance, intrusive thoughts, poor concentration, and 
difficulty with work relationships.  The Board finds that 
these symptoms are reflective of occupational and social 
impairment with deficiencies in most areas, consistent with 
the assigned 70  percent rating.

However, at no point since the effective date of the grant of 
service connection has there been any medical indication that 
the manifestations of the appellant's PTSD warranted 
assignment of a 100 percent rating.  The overall record 
includes a reported worsening of symptoms over time; however, 
this does not mean that the criteria for a higher rating are 
met.  In this regard, the Board notes that even though the 
most recent VA PTSD examination culminated in findings 
reflective of overall severe impairment, the totality of the 
evidence, including VA outpatient treatment records, does not 
reflect the level of symptomatology required for a 100 
percent rating.  There have been no findings or findings 
indicative, of gross impairment in thought process; there 
also has been no impairment in communication or grossly 
inappropriate behavior.  Furthermore, the records are 
negative for reports or findings of delusions or 
hallucinations.  As noted above, the appellant has had 
fleeting thoughts of suicide, but he denied any suicide 
attempts.  He also has exhibited no apparent danger of 
hurting others.  Although the veteran's grooming has been 
noted as fair and his hygiene poor, there is no indication 
that he is unable to perform activities of daily living.  

The Board also points out that none of the GAF scores 
assigned since February 23, 2001 provide any basis for 
assignment of the maximum schedular rating for PTSD. 
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a   
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

In this case, the Board notes that the assigned GAF scores 
have been consistent with the appellant's reported symptoms, 
and are consistent with a finding that, since February 2001, 
his psychiatric disability has met the requirements for a 70 
percent rating under the rating schedule.  The appellant's 
assigned GAFs are 54 (in October 2000), 50 (in November 
2001), 48 (in February 2005), and 45 (in March 2006).  
Pursuant to the DSM-IV, GAF scores between 41 to 50 are 
indicative of serious  symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational or school functioning.  
GAF scores between 51 and 60 are reflective of only moderate 
symptoms (e.g., flat effect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning, e.g., few friends, 
conflicts with peers or co-workers).  While the assigned GAF 
scores of 50, 48, and 45 indicate severe occupational and 
social impairment, the Board emphasizes that these symptoms 
and level of impairment are wholly consistent with the 
schedular criteria for the assigned 70 percent rating.  
Moreover,  the assigned GAF score of 54 is clearly indicative 
of less impairment than is contemplated in the assigned 70 
percent rating.  As such, there is no basis for the Board to 
conclude that the assigned GAFS are reflective of the level 
of impairment contemplated in the criteria for the 100 
percent rating.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for a higher initial rating for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the  evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).   


ORDER

An initial rating in excess of 70 percent for anxiety 
disorder associated with PTSD is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


